 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   MICHAEL THACKER,                                  )   Case No.: 1:19-cv-00423 LJO JLT
                                                       )
12                  Plaintiff,                         )   ORDER CLOSING THE ACTION AS TO GREG B.
                                                       )   SANTOS ONLY
13          v.                                         )   (Doc. 15)
14   RAFAEL ALVAREZ, et al.,                           )
                                                       )
15                  Defendants.                        )
                                                       )
16
17          The parties have stipulated to dismiss the action as to Greg B. Santos with each side to bear

18   their own fees and costs. (Doc. 15) The stipulation relies upon Fed.R.Civ.P. 41, which permits the

19   plaintiff to dismiss an action without a court order “by filing . . . a stipulation of dismissal signed by

20   all parties who have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). Accordingly, the Clerk of Court is

21   DIRECTED to close this action as to Mr. Santos.

22
23   IT IS SO ORDERED.

24      Dated:     July 11, 2019                                 /s/ Jennifer L. Thurston
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           1
